[J-45-2017]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


ERIE INSURANCE EXCHANGE                     :   No. 124 MAP 2016
                                            :
                                            :   Appeal from the Order of the Superior
              v.                            :   Court dated 5/27/16 at No. 1119 EDA
                                            :   2015 which affirmed the order of the Court
                                            :   of Common Pleas of Montgomery County,
MICHAEL BRISTOL AND RCC, INC.,              :   Civil Division, dated 3/20/15 at No. 2013-
                                            :   12947
APPEAL OF: MICHAEL BRISTOL                  :




                                         ORDER


PER CURIAM


       AND NOW, this 24th day of May, 2017, the order of December 29, 2016 is

amended to provide as follows:

       The Petition for Allowance of Appeal is GRANTED to consider the following

issue, as originally framed in the Petition for Allowance of Appeal:

              By affirming its Opinion in Hopkins v. Erie Insurance Co., 65 A.3d
452 (Pa. Super. 2013), and ruling that:

                     (1) a claimant seeking uninsured or underinsured
                     motorist benefits must file a Complaint or a Petition to
                     Compel Arbitration if the claim does not resolve within
                     four years of the date of the underlying accident, and,

                     (2) a claimant must file a Complaint or Petition to
                     Compel Arbitration, contrary to the plain language of
                     the Arbitration Act of 1927, 42 Pa.C.S. § 7304(a),
                     which requires a claimant to file a Complaint or
                     Petition only when “an opposing party refuse[s] to
                     arbitrate,”

              did the Superior Court create a new rule that is contrary to prior
              decisions of this Court and inconsistent with the plain language of
              the Arbitration Act?
       This Court understands this issue to encompass a determination of the time at

which a cause of action accrues – thereby triggering the commencement of the

statutory period for bringing a claim – in the specific context of an insurance contract

containing a mandatory arbitration provision. Notably, this particular issue has not been

waived, was advanced in the Petition for Allowance of Appeal, and has been briefed by

both parties, without objection. As such, no further briefing is necessary.



       Chief Justice Saylor files a concurring statement in which Justices Baer, Todd,

Donohue, Dougherty and Mundy join.

       Justice Wecht files a dissenting statement.